DETAILED ACTION
The instant application having Application No. 17/093414 filed on 11/09/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
On Applicant’s remark, Applicant argues that ZHANG doesn’t disclose “receiving, during a downlink control channel monitoring occasion, a plurality of downlink control information (DCI)s, wherein each DCI of the plurality of DCIs is received via a respective RB set of the RB sets” (here after “the first limitation”). In response, Examiner respectfully disagrees in view of the scope of the first limitation at issue. The scope of the first limitation merely requires that “two DCIs being received through their resource(s)”.

As stated in ZHANG (Fig. 5 and par. 0106), the UE may receive a first DCI from the first TRP and a second DCI from the second TRP. And, in ZHANG (Fig. 2B and par. 0043), The physical downlink control channel (PDCCH) carries DCI within one or more control channel elements (CCEs), each CCE including nine RE groups (REGs), each REG including four consecutive REs in an OFDM symbol”. As such, ZHANG discloses, in view of the scope of the first limitation, “receiving, during a downlink control channel monitoring occasion, a plurality of downlink control information (DCI)s, wherein each DCI of the plurality of DCIs is received via a respective RB set of the RB sets”.

On Applicant’s remark, Applicant further argues that ZHANG doesn’t disclose “transmitting a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook comprising HARQ-ACK information bits corresponding to the plurality of DCIs, wherein the HARQ-ACK information bits are in order (arrangement) of indexes (identifications/indications) of RB sets corresponding to the DCIs” (here after “the second limitation”). In response, Examiner respectfully disagrees in view of the scope of the second limitation at issue. The scope of the second limitation merely requires that “transmitting ACK information corresponding to the DCIs in an arrangement according to identifications/ indications of resources corresponding to the DCIs”.

As stated in ZHANG (par. 0107 and fig. 5), “[b]ased on the first DCI from TRP 1 501 and the second DCI from TRP 2 503 on the same second slot 506 (i.e. identifications/ indications of the resources carrying the first DCI and the second DCI), the UE 524 may determine that a “joint ACK/NACK feedback” (i.e. arrangement) can be provided for the given ACK/NACK feedback instance associated with the first DCI and the second DCI”. As such, ZHANG discloses, in view of the scope of the second limitation, “transmitting a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook comprising HARQ-ACK information bits corresponding to the plurality of DCIs, wherein the HARQ-ACK information bits are in order (arrangement) of indexes (identifications/indications) of RB sets corresponding to the DCIs”.

Allowable Subject Matters
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al. (US 2019/0342035 A1).

As per claim 1, ZHANG discloses “A method comprising: receiving, by a wireless device, configuration parameters of a bandwidth part” as [(par. 0098), At 1002, the UE may receive information indicating PDCCH monitoring occasions for each of a plurality of TRPs including a first TRP and a second TRP. For example, as discussed supra, when multiple DCIs are introduced with multiple TRPs in a network, the UE may be configured (e.g., by a serving base station which may also be one of the multiple TRPs) on the PDCCH monitoring the configurations per TRP.  For example, as discussed supra, when multiple DCIs are introduced with multiple TRPs in a network, the UE may be configured (e.g., by a serving base station which may also be one of the multiple TRPs) on the PDCCH monitoring the configurations per TRP. For example, with reference to FIG. 5, the UE 524 may receive information indicating PDCCH monitoring occasions for each of the multiple TRPs.] “comprising resource block (RB) sets, each RB set having an RB index;” [(fig. 2A, 2B and par, 0041), A resource grid may be used to represent the frame structure. Each time slot includes a resource block (RB) (also referred to as physical RBs (PRBs)) that extends 12 consecutive subcarriers. The resource grid is divided into multiple resource elements (REs). (par. 0043), FIG. 2B illustrates an example of various DL channels within a subframe of a frame. The physical downlink control channel (PDCCH) carries DCI within one or more control channel elements (CC).] “receiving, during a downlink control channel monitoring occasion, a plurality of downlink control information (DCI)s, wherein each DCI of the plurality of DCIs is received via a respective RB set of the RB sets;” [(par. 0106), To determine codebook size for joint ACK/NACK feedback, at 1010, the UE may receive a first DCI from the first TRP and a second DCI from the second TRP. For example, with reference to FIG. 5, the UE 524 may receive a first DCI (e.g., in the PDCCH monitoring occasion 510) from TRP 1 501, and a second DCI (e.g., in the PDCCH monitoring occasion 520) from TRP 2 503. As discussed earlier, when multiple DCIs are introduced with multiple TRPs, the UE 524 may need to the multiple DCIs, e.g., for determining ACK/NACK codebook size and providing appropriate ACK/NACK feedback for the multiple TRPs.] “and, transmitting a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook comprising HARQ-ACK information bits corresponding to the plurality of DCIs, wherein the HARQ-ACK information bits are in order of indexes of RB sets corresponding to the DCIs” [(par. 107), At 1012, the UE may determine that a joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI. For example, with reference to FIG. 5, the UE 524 may determine that for a given ACK/NACK feedback instance, M=2. For providing ACK/NACK feedback, the UE 524 may consider one DCI from TRP 1 501 in the first slot 504, and DCIs from both TRP 1 501 and TRP 2 503 on the second slot 506. Based on the first DCI from TRP 1 501 and the second DCI from TRP 2 503 on the second slot 506, the UE 524 may determine that a joint ACK/NACK feedback can be provided for the given ACK/NACK feedback instance associated with the first DCI and the second DCI. (par. 0108), At 1014, the UE may determine, for the ACK/NACK feedback instance, a codebook size of the joint ACK/NACK feedback based on a number of PDCCH monitoring occasions, the first DCI and the second DCI. In some configurations, the codebook size of the joint ACK/NACK feedback may be determined based on at least one of a first DAI included in the first DCI or a second DAI included in the second DCI. (par. 0063), In one example, the feedback (e.g., an ACK) for a multi-TRP case, may be configured in the following manner. For each monitoring occasion, each configured cell, and each configured TRP, the UE may generate HARQ-ACK bits for each transport block that the UE may successfully receive.]

As per claim 2, ZHANG “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving one or more radio resource control messages comprising configuration parameters of a cell comprising a plurality of bandwidth parts comprising the bandwidth part” [(par. 098), At 1002, the UE may receive information indicating PDCCH monitoring occasions for each of a plurality of TRPs including a first TRP and a second TRP. For example, as discussed supra, when multiple DCIs are introduced with multiple TRPs in a network, the UE may be configured (e.g., by a serving base station which may also be one of the multiple TRPs) on the PDCCH monitoring the configurations per TRP.]

As per claim 3, ZHANG “The method of claim 1,” as [see rejection of claim 1.] “further comprising monitoring downlink control channels, on one or more search spaces in one or more RB sets of the RB sets, for receiving the plurality of DCIs” [(par. 0098), At 1002, the UE may receive information indicating PDCCH monitoring occasions for each of a plurality of TRPs including a first TRP and a second TRP. For example, as discussed supra, when multiple DCIs are introduced with multiple TRPs in a network, the UE may be configured (e.g., by a serving base station which may also be one of the multiple TRPs) on the PDCCH monitoring the configurations per TRP.  For example, as discussed supra, when multiple DCIs are introduced with multiple TRPs in a network, the UE may be configured (e.g., by a serving base station which may also be one of the multiple TRPs) on the PDCCH monitoring the configurations per TRP. For example, with reference to FIG. 5, the UE 524 may receive information indicating PDCCH monitoring occasions for each of the multiple TRPs.]

As per claim 4, ZHANG “The method of claim 1,” as [see rejection of claim 1.] “wherein a HARQ-ACK information bit, of the HARQ-ACK information bits, indicates a positive acknowledgement (ACK) in response to a reception of a transport block being successful” [(par. 107), At 1012, the UE may determine that a joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI. (par. 0063), In one example, the feedback (e.g., an ACK) for a multi-TRP case, may be configured in the following manner. For each monitoring occasion, each configured cell, and each configured TRP, the UE may generate HARQ-ACK bits for each transport block that the UE may successfully receive.]

As per claim 5, ZHANG “The method of claim 1,” as [see rejection of claim 1.] “wherein a HARQ-ACK information bit, of the HARQ-ACK information bits, indicates a negative acknowledgement (NACK) in response to a reception of a transport block not being successful” [(par. 107), At 1012, the UE may determine that a joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI. (par. 0063), In one example, the feedback (e.g., an ACK) for a multi-TRP case, may be configured in the following manner. For each monitoring occasion, each configured cell, and each configured TRP, the UE may generate HARQ-ACK bits for each transport block that the UE may successfully receive.]

As per claim 6, ZHANG “The method of claim 1,” as [see rejection of claim 1.] “wherein the wireless device determines locations of a plurality of HARQ-ACK information, each corresponding to a respective DCI of the DCIs, in the HARQ-ACK codebook, in ascending order of RB set indexes of the RB sets” [(par. 107), At 1012, the UE may determine that a joint ACK/NACK feedback can be provided for a ACK/NACK feedback instance associated with the first DCI and the second DCI. (par. 0063), In one example, the feedback (e.g., an ACK) for a multi-TRP case, may be configured in the following manner. For each monitoring occasion, each configured cell, and each configured TRP, the UE may generate HARQ-ACK bits for each transport block that the UE may successfully receive.]

As per claim 7, ZHANG “The method of claim 1,” as [see rejection of claim 1.] “wherein the wireless device transmits the HARQ-ACK codebook via a PUCCH resource” [(par. 0102), In one configuration at 1016, the UE may transmit joint ACK/NACK feedback having a determined codebook size (discussed infra at 1010, 1012, and 1014) in a PUCCH based on the bundling/combining rules.]

As per claim 8, ZHANG “The method of claim 7,” as [see rejection of claim 7.] “wherein the wireless device determines the PUCCH resource based on a last received DCI among the DCIs” [(par. 0102), In one configuration at 1016, the UE may transmit joint ACK/NACK feedback having a determined codebook size (discussed infra at 1010, 1012, and 1014) in a PUCCH based on the bundling/combining rules. (par. 0108), At 1014, the UE may determine, for the ACK/NACK feedback instance, a codebook size of the joint ACK/NACK feedback based on a number of PDCCH monitoring occasions, the first DCI and the second DCI.]

As per claims 11-18, as [see rejections of claims 1-8.]
As per claim 20, as [see rejection of claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2019/0342035 A1) in view of Xiong et al. (US 2019/0306923 A1)

As per claim 9, ZHANG “The method of claim 8,” as [see rejection of claim 8.] 
ZHANG does not explicitly disclose “wherein the wireless device determines the PUCCH resource further based on a PUCCH resource index indicated in the last received DCI”.

However, Xiong discloses “wherein the wireless device determines the PUCCH resource further based on a PUCCH resource index indicated in the last received DCI” as [(par. 0596), In some aspects, for semi-static and dynamic HARQ-ACK codebook in a single component carrier (CC) scenario, PUCCH resource allocation is determined in accordance with the last downlink control information (DCI) scheduling the physical downlink shared channel (PDSCH). In particular, PUCCH resource indicator in the last DCI and/or the starting control channel element (CCE) index for the physical downlink control channel (PDCCH) carrying the last DCI are jointly employed to determine the PUCCH resource carrying HARQ-ACK feedback.]

ZHANG et al. (US 2019/0342035 A1) and Xiong et al. (US 2019/0306923 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xiong’s teaching into ZHANG’s teaching. The motivation for making the above modification would be to allow the UE to determine the PUCCH resource for HARQ-ACK transmission. (Xiong, par. 0596)

As per claims 19, as [see rejection of claim 9.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication(s):
Takeda et al. (US 2020/0374912 A1, fig. 1.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463